Title: From George Washington to Brigadier General William Woodford, 15 November 1777
From: Washington, George
To: Woodford, William



Dr Sir
Head Quarters [Whitemarsh, Pa.] 15th Novr 1777.

From an Acct just recd from the Gentn who went over Schuylkill, I conceive there will be an occasion for a detachment to March so soon as they make a final report, which I expect this Afternoon.
I have therefore to desire, that the division you at present Command may be held in readiness to move with their Baggage (& Provisions agreeable to the Genl Orders of this day) by Seven O’clock tomorrow Morning. let every thing be got in readiness accordingly, although it should not, upon return of these Gentn be found expedient. I am Dr Sir Yr Most Obedt Ser.

Go: Washington

